Citation Nr: 1445742	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-03 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right eye disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


REMAND

The Veteran served on active duty from August 1993 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) from August 2007 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In July 2010, the Veteran testified at a hearing before a Decision Review Officer.  A transcript of that hearing has been associated with his claims folder.

In March 2014, the Board remanded this matter to schedule the Veteran for a Board hearing.  The Veteran testified before the undersigned at an August 2014 videoconference hearing and a transcript of the hearing has been associated with his claims folder.

The Veteran claims that he has a current right eye disability that is related to an eye injury that he sustained in service when he was hit in the eye.  In the alternative, he contends that the disability is related to prolonged exposure to sunlight in service.

A VA eye examination was conducted in April 2008 to assess the nature and etiology of the claimed right eye disability and the Veteran was only diagnosed as having normal refractive error.  The optometrist who conducted the examination noted that there was visual field loss in the right eye, but that there was no ocular pathology present to explain the loss.  The examiner suggested that the Veteran be examined by an ophthalmologist to confirm the presence of a visual field defect and to evaluate its possible etiology.

The Veteran was afforded a second VA eye examination in November 2010.  The examiner concluded that there was no evidence of retinal damage and he did not diagnose the Veteran as having any right eye disability.  However, the November 2010 examination was conducted by an optometrist and the Veteran has not otherwise been examined by an ophthalmologist as suggested by the April 2008 examiner.  Hence, a remand is necessary to afford the Veteran a new VA eye examination with an ophthalmologist to assess the nature and etiology of any current right eye disability.  See Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991) (holding that the duty to assist claimants with developing their claims extends to ensuring that testing recommended by VA examiners be conducted).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Moreover, the Veteran's Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

In August 2014 the Veteran submitted signed and completed "Authorization and Consent to Release Information" forms (VA Form 21-4142) for relevant treatment received at Groveway Eye Clinic and Spectrum Eye Care.  As steps have not yet been taken to obtain these identified treatment records, a remand is also necessary to attempt to obtain any additional relevant treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to obtain all records of the Veteran's treatment for a right eye disability from Groveway Eye Clinic and Spectrum Eye Care.  All efforts to obtain these records must be documented in the claims file.
If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.  All such notification must be documented in the claims file.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA eye examination with an ophthalmologist to assess the nature and etiology of any current right eye disability.  All indicated tests and studies shall be conducted.

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

With respect to any current right eye disability identified (i.e., any right eye disability diagnosed since May 2007), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that a current right eye disability had its onset in service, is related to the Veteran's right eye injury in service, is related to prolonged exposure to sunlight in service, or is otherwise the result of a disease or injury that began in service?  (This question should also be answered with regard to loss of visual field and the underlying disease process causing such a loss.)

(b)  Which diagnosed right eye conditions, if any, are refractive errors as opposed to acquired eye disabilities?  

In formulating the above opinions, the examiner must acknowledge and comment on any right eye disability diagnosed since May 2007, the evidence of treatment for a right eye injury in service in June 1997, the Veteran's report of prolonged exposure to sunlight in service, and the evidence of visual field loss in the right eye during the April 2008 VA examination

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so. 

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  The AOJ shall review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

4.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

